Exhibit 10.1
SONABANK
SABL
SECURITY AND COMPLIANCE AGREEMENT
1. Halifax Corporation of Virginia hereinafter called “Debtor”), for value
received, hereby grants to Sonabank 550 Broadview Avenue, #LL, Warrenton, VA
20186, (hereinafter called “Secured Party”), a security interest in the property
described below (hereinafter collectively called “Collateral”) to secure the
payment of the principal and interest on and all obligations under a note
(hereinafter called the “Note”), dated June 11, 2009, and Amendment to Note
dated August 20, 2009 of the Debtor payable to the order of the Secured Party,
in the principal amount of Three Million Dollars and 00/100, all renewals and
extensions of the Note, and all costs, expenses, advances and liabilities which
may be made or incurred by Secured Party in the disbursement, administration and
collection of the loan evidenced by the Note and in the protection, maintenance
and liquidation of the security interest hereby granted with interest at the
maximum legal rate on such costs, expenses, advances and liabilities. The Note
and all other obligations secured hereby are herein collectively called the
“Liabilities.”
2. The Collateral in which this security interest is granted is all of the
Debtor’s property described below in reference to which an “X” or checkmark has
been placed in the blank applicable thereto, together with all the proceeds and
products therefrom. If two such boxes are so marked, the security interest so
designated secures the purchase money from the loan used by the Debtor to
acquire title to the Collateral.

         
þ o
  a.   All equipment and machinery, including power-driven machinery and
equipment, furniture and fixtures now owned or hereafter acquired, together with
all replacements thereof, all attachments, accessories, parts and tools
belonging thereto or for use in connection therewith.
 
       
þ o
  b.   All passenger and commercial motor vehicles registered for use upon
public highways or streets, now owned or hereinafter acquired, together with all
replacements thereof, all attachments, accessories, parts, equipment and tools
belonging thereto or for use in connection therewith.
 
       
þ o
  c.   All inventory, raw materials, work in process and supplies now owned or
hereafter acquired.
 
       
þ o
  d.   All accounts receivable and cash now outstanding or hereafter arising.
 
       
þ o
  e.   All contract rights and general intangibles now in force or hereafter
acquired.
 
       
þ o
  f.   Government Contracts assigned to Sonabank, pursuant to the Assignment of
Claims Act of 1940.

 



--------------------------------------------------------------------------------



 



3. Debtor shall not transfer, sell or assign Debtor’s interest in the Collateral
nor permit any other security interest to be created thereon without Secured
Party’s prior written approval, except that Debtor may sell the inventory listed
in Paragraph 2c hereof in the ordinary course of business on customary terms and
at usual prices and may collect as Secured Party’s agent sums due on accounts
receivable and contract rights listed in Paragraphs 2d. and 2e. until advised
otherwise by Secured Party.
4. Lock Box. Collateral Account. Debtor will process payments due under the
relevant account directly to a special lock box to be under the control of
Secured Party. All account debtors will direct ACH payments and wire transfer to
the special collateral account to be established and maintained with Secured
Party. All deposits in said collateral account shall constitute proceeds of
Collateral and shall not constitute payment of any Obligation. Nightly, Secured
Party will apply finally collected funds on deposit in said collateral account
to the payment of the Obligations; however, no advances will be allowed prior to
10 a.m. each business day. Until so deposited, all payments on accounts and
chattel paper received by debtor shall be held in trust by Debtor for and as the
property of secured Party and shall not be commingled with any funds or property
of Debtor.
5. Secured Party shall charge debtor fees as follows:

  a.   Audit/ Compliance/Administration and Lock Box processing fees of
$625.00 monthly.     b.   In the event that Secured Party’s out standings exceed
the amount provided for under its borrowing base a fee of $30.00 will be charged
on the first day and a fee of $30.00 every day thereafter.     6.   Debtor shall
not conduct business under any other name than that given above nor change or
reorganize the type of business entity under which it does business except upon
prior written approval of Secured Party. If such approval is given, Debtor
guarantees that all documents, instruments and agreements demanded by Secured
Party shall be prepared and filed at Debtor’s expense before such change of name
or business entity occurs.     7.   Debtor shall pay the filing and recording
costs of any documents or instruments necessary to perfect, extend, modify, or
terminate the security interest created hereunder, as demanded by Secured Party.
    8.   Debtor shall maintain all Collateral in good condition, pay promptly
all taxes, judgments, or changes of any kind levied or assessed thereon, keep
current all rent due on premises where Collateral is located, and maintain
insurance on all Collateral against such hazards, in such amounts and with such
companies as Secured Party may demand, all such insurance policies to be in the
possession of Secured Party and to contain a Lender’s Loss Payable Clause naming
Secured Party in a manner satisfactory to Secured Party. Debtor hereby assigns
to Secured Party any proceeds of such policies and all unearned premiums
thereon, and authorizes and empowers Secured Party to collect such sums and to
execute and

 



--------------------------------------------------------------------------------



 



      endorse in Debtor’s name all proofs of loss, drafts, checks and any other
documents necessary to accomplish such collections, and any persons or entities
making payments to Secured Party under the terms of this Paragraph are hereby
relieved absolutely from any obligation to see the application of any sums so
paid.     9.   Debtor shall be in default hereunder if Debtor fails to perform
any of the liabilities imposed hereby or any other obligation required by the
various instruments or papers evidencing or securing this loan, or if the full
balance of the loan becomes immediately payable under the terms of such
instruments, either automatically or by declaration of the Secured Party. In the
event of any default, Secured Party may, in its own discretion, cure such
default and, if it does so, any expenditures made for such purpose shall be
added to the principal of the Note.     10.   In the event of default, Debtor
shall assemble and make available all Collateral at any place designated by
Secured Party. Debtor acknowledges being advised of a constitutional right to a
court notice and hearing to determine whether, upon default there is probable
cause to sustain the validity of the Secured Party’s claim and whether the
Secured Party is entitled to possession of the Collateral and being so advised,
Debtor hereby voluntarily gives up, waives and surrenders any right to a notice
and hearing to determine whether there is probable cause to sustain the validity
of Secured Party’s claim. Any notices required pursuant to any state or local
law shall be deemed reasonable if mailed by Secured Party to the persons
entitled thereto at their last known addresses at least ten days prior to
disposition of the Collateral, and, in reference to a private sale, need state
only that Secured Party intends to negotiate such a sale. Disposition of
Collateral shall be deemed commercially reasonable if made pursuant to a public
offering advertised at least twice in a newspaper of general circulation in the
community where the Collateral is located or by a private sale for a sum equal
to or in excess of the liquidation value of the Collateral as determined by
Secured Party.

12. All rights conferred on Secured Party hereby are in addition to those
granted to it by any state or local law or any other law. Failure or repeated
failure to enforce any rights hereunder shall not constitute an estoppel or
waiver of Secured Party’s rights to exercise such rights accruing prior or
subsequent thereto. Secured Party shall not be liable for any loss to Collateral
in its possession, nor shall such loss diminish the debt due, even if the loss
is caused or contributed to by Secured Party’s negligence.
IN WITNESS WHEREOF, Debtor has executed or caused to be duly executed this
agreement and has affixed or caused to be duly affixed hereto debtor’s seal,
this 26th day of August, 2009.

 



--------------------------------------------------------------------------------



 



Any changes to terms of this loan, as well as noncompliance with the terms of
this loan will result in additional fees assessed.

            Halifax Corporation of Virginia
      BY:    /s/ Joseph Sciacca       Dated:     8/25/09         

STATE OF VIRGINIA
COUNTY OF FAIRFAX, TO WIT:
Sworn and Subscribed to me this 26th day of August, 2009

                  /s/ Suzanne K. Green       Notary Public   

My commission expires: September 30, 2009
Registration Number: 123531
(SEAL) [w75545w7554502.gif]

 